United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3097                                                September Term, 2021
                                                                     1:21-cr-00175-TJK-2
                                                      Filed On: March 3, 2022
United States of America,

              Appellee

       v.

Joseph Randall Biggs,

              Appellant

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Tatel, Pillard, and Wilkins, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties,
the motion to extend the time to file the reply memorandum of law and fact, and the
lodged reply memorandum. The court has determined that the issues presented
occasion no need for an opinion. See D.C. Cir. Rule 36. It is

      ORDERED that the motion to extend the time to file the reply memorandum of
law and fact be denied. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s order entered
on December 14, 2021, denying appellant’s motion to reopen the detention hearing and
for release, be affirmed. Appellant has not shown that the district court clearly erred in
determining that no condition or combination of conditions of release would reasonably
assure the safety of any other person and the community. See 18 U.S.C. § 3142(e),
(f)(2). In previously affirming the district court’s original detention decision, this court
cited the district court’s finding that appellant and his co-defendant provided leadership
and planning for the Proud Boys in connection with the events at the Capitol on
January 6, 2021, coordinating a large group of people and facilitating unlawful conduct.
United States v. Biggs, No. 21-3021, unpublished judgment (D.C. Cir. June 25, 2021).
Appellant has not shown that the district court clearly erred in finding that appellant
planned to do something unlawful, and that he helped to coordinate a large group of
people and facilitate unlawful conduct.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3097                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 2